Citation Nr: 1108240	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Propriety of the discontinuance of a 100 percent rating for residuals of prostate cancer, effective from August 1, 2007.

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, status post-radical prostatectomy, to include a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1967.

This matter is on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As an initial matter, in his July 2007 statement, the Veteran has noted some other disorders which he believes to be attributable to his active duty service or as secondary to his prostatectomy.  Specifically, he noted that he began to develop melanoma-type skin lesions following his surgery.  He also has noted that he has suffered a pulmonary embolism and blood clots as a complication of his surgery.  
These have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was diagnosed with prostate cancer in September 2005 and underwent a radical prostatectomy in April 2006.

2. The Veteran filed a claim for service connection for the residuals of prostate cancer on October 26, 2005, which was granted in a November 2005 decision, effective from October 26, 2005.  

3. The Veteran's first scheduled VA examination since this prostatectomy occurred on December 21, 2006.

4. Since August 1, 2007, the Veteran's residuals of a prostatectomy were characterized by urinary incontinence, with the need to change absorbent pads approximately 2 to 4 times per day.


CONCLUSIONS OF LAW

1.  The discontinuance of the 100 percent rating for residuals of prostate cancer was proper. 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528 (2010).

2.  The criteria for a disability rating in excess of 40 percent for prostate cancer, status post-radical prostatectomy, for the period since August 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.115b, DC 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's prostate cancer claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is therefore needed under VCAA.

Further, with respect to the question of the propriety of the reduction undertaken by the RO, this action was not prompted by a claim submitted by the Veteran.  Rather, the action was undertaken as a result of a review of medical records and a medical examination scheduled by the RO.  When service connection for residuals of prostate cancer and a 100 percent rating were awarded, the Veteran was told in a December 2005 rating decision that, because there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination. The most recent review examination was done in December 2006.  The RO thereafter followed the procedures outlined in 38 C.F.R. § 3.105(e), which included notice requirements specifically relating to reductions of compensation awards, as will be discussed in greater detail below.  Consequently, the notice requirements of the VCAA do not apply.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the RO associated the Veteran's private and VA treatment records.  He was also afforded a VA examination in December 2006.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residuals of a radical prostatectomy since the most recent VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Thus, the examination is considered adequate for rating purposes.  In further evaluating the VA examination for adequacy, the Board finds the above noted VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Residuals of a Radical Prostatectomy

Increased Ratings Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.115b, DC 7528 (2010), a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system.  Moreover, this rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, residuals are to be rated on voiding dysfunction or renal dysfunction, whichever is predominant.

Propriety of Reduction

In this case, the Veteran was diagnosed with adenocarcinoma of the prostate in September 2005, but he did not file a claim for entitlement to service connection for this disorder October 26, 2005.  This claim was ultimately granted by the RO in a November 2005 decision with a 100 percent disability rating.  

After undergoing a radical prostectomy in April 2006, a VA examination of the Veteran was conducted in December 2006 to assess the residuals of his treatment, as is required under DC 7528.  As a result of this VA examination, the RO issued a rating decision in January 2007, proposing to reduce his rating from 100 percent to 40 percent.  As is required by 38 C.F.R. § 3.105, the RO notified the Veteran of his right to a personal hearing and afforded him 60 days to submit any further evidence.  In an April 2007 rating decision, the RO reduced the Veteran's rating from 100 percent to 40 percent, effective August 1, 2007.  

The Board first considers the application of 38 C.F.R. § 4.115b, DC 7528.  As noted above, under this diagnostic code, the Veteran shall be rated as 100 percent from the time of cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure until a mandatory VA examination at the expiration of six months.  Here, the Veteran underwent his radical prostatectomy on April 10, 2006.  Thus, under DC 7528, he is at the outset entitled to a 100 percent rating until at least October 10, 2006.

As to whether the Veteran is entitled to a total disability rating past this date, the evidence does not indicate that he received any subsequent treatment related his prostate cancer after the completion of the prostatectomy in April 2006.  Moreover, in compliance with DC 7528, the Veteran was scheduled for his mandatory VA genitourinary examination on December 21, 2006.  There, he was noted to be stable since surgery and there is no indication that he received subsequent treatment.  

Given the absence of competent evidence that the Veteran received treatment for prostate cancer after his radical prostatectomy on April 10, 2006, the Board concludes that VA's scheduling of the Veteran for a VA examination on December 21, 2006 fulfilled the requirements of DC 7528.  Thus, a 100 percent disability rating is warranted from the date of the Veteran's original claim on October 26, 2005 until his examination on December 21, 2006.  

In this regard, the Board additionally notes that the December 2006 VA examination was actually almost eight months after the Veteran's prostatectomy, even though he was already service connected at the time of his surgery and treatment records were associated with the claims file in July 2006.  Thus, even though a VA exam should have been scheduled in October 2006, as is required by DC 7528, it is unclear as to why the AOJ waited another two months to schedule the examination.  

In any event, for the reasons stated above, the Board concludes that the RO met the requirements of 38 C.F.R. § 3.105, in that it allowed the Veteran an ample period of time to submit additional supporting evidence and also offered him the opportunity to testify at a personal hearing.  Moreover, when his rating was reduced in the RO's April 2007 decision, the effective date of the reduction was not until August 1, 2007, which is seven months after the proposed reduction and eight months after the VA examination.  

The Board therefore concludes that the procedural requirements of the Veteran's reduction as established in 38 C.F.R. §§ 3.105 and 4.115b, DC 7528 have been met.   Moreover, as the record clearly shows no local recurrence or metastasis as well as there being a cessation therapy for more than six month, the discontinuance of the 100 percent disability rating was proper.  

Entitlement to a Rating in Excess of 40 Percent Since August 1, 2007

In the April 2007 rating decision, the Veteran disability was reduced from 100 percent to 40 percent disability rating, effective August 1, 2007.  As he is in receipt of a total disability rating until that date, entitlement to a rating in excess of 40 percent will be considered only since that time.

As an initial matter, the Board concludes that voiding dysfunction is the predominant symptom and considers this issue accordingly.  Specifically, the Veteran has not exhibited symptomatology associated with renal dysfunction such as albuminuria, edema or significant hypertension.  Instead, the predominant symptoms noted by the Veteran and his evaluating physicians are related voiding dysfunction such as incontinence and urinary frequency.

Thus, in order to warrant a rating in excess of 40 percent for residuals of a radical prostatectomy since August 1, 2007 based on voiding dysfunction, the evidence must show urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent under 7528).

In this case, an increased rating is not warranted.  Specifically, at his VA examination in December 2006, the Veteran indicated voiding symptoms such as urgency, weak stream and dribbling.  He urinates approximately once every 1 to 2 hours and has to urinate approximately 4 times per night.  The Veteran has also stated on other occasions that he experiences urinary incontinence when doing physical activities such as chores and when he sneezes.  However, the examiner observed that, while the Veteran must wear absorbent padding, it required changing only 2 to 4 times per day.  Therefore, an increased rating is not warranted on this basis.  

For the sake of thoroughness, the Board has considered whether an increased rating is for application based on renal dysfunction.  Specifically, an 60 percent rating under renal dysfunction is warranted for symptoms of constant albuminuria with some edema, definite decrease in kidney function, or hypertension characterized by a diastolic pressure of 120 mm Hg or more (representing a disability that is at least 40 percent disabling under DC 7101).  

In this case, the evidence does not indicate the presence of such symptoms.  Specifically, at his December 2006 VA examination, the Veteran stated experiencing fatigue, chills and lethargy, but denied anorexia, nausea or vomiting.  His diastolic blood pressure was well below 120 mm Hg, and there were no signs of albuminuria or decreased kidney function.  Therefore, based on the absence of symptoms related to renal dysfunction, an increased rating is not warranted on this basis.

With regard to all aspects of this claim, the Board has also considered the Veteran's statements that his disability is worse than the percent ratings he currently receives.  

In this regard, the Board is sympathetic to the Veteran's complaints that his voiding dysfunction has had a significant impact on his daily life.  His arguments that the diagnostic code requirements regarding the changing of absorbent material may be subjective in nature are specifically noted.  

Regarding assertions made by the Veteran, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997);  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms related to the residuals of his prostatectomy, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  As such, he is competent to discuss the nature and symptoms of his urinary incontinence and, for example, how often he must change his absorbent padding.  

However, the evidence also includes competent evidence concerning the nature and extent of the Veteran's disability that has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated, and are afforded greater probative value.  

In specific regard to the Veteran's complaints of being unable to achieve an erection, it is beyond doubt that such a disorder can interfere with his daily living.  However, the Board also points out that he is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  Moreover, there is no basis for a higher evaluation for the claimed loss of erectile power as a post-surgery residual pursuant to the voiding or renal rating criteria of 38 C.F.R. § 4.115b.

In fact, much of the Veteran's assertions are primarily based in equity.  Namely, that the residuals of prostate cancer have impacted his daily living in more intangible ways.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's residuals following his prostatectomy were applied to the applicable rating criteria, general counsel opinions, and case law.  Moreover, application of the relevant laws and regulations were afforded to the Veteran through the assignment of a separate rating for his erectile dysfunction under 38 U.S.C.A. § 1114(k).  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's prostate cancer picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that a total disability rating is warranted from October 26, 2005 to August 1, 2007.  However, a rating in excess of 40 percent since August 1, 2007 is not warranted.


ORDER

The discontinuance of the 100 percent rating for service-connected residuals of prostate cancer was proper; the appeal of this issue is denied.

A disability rating in excess of 40 percent for prostate cancer, status post radical prostatectomy, for the period since to August 1, 2007 is denied.




REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.

Here, the Veteran's VA examination from December 2006 indicates that he used to be employed as a graphic artist.  While he left the field in 1999, he remained as a consultant until at least 2002.  In a March 2007 statement, however, the Veteran stated that he has been trying to obtain new employment in order to cover health costs, but believes that his urinary incontinence has rendered him unemployable.  Based on this evidence and the Veteran's own assertions, the Board finds that the issue of entitlement to TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his claim for an increased rating.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Moreover, given the evidence of record demonstrating that the Veteran may be currently unemployable, a VA examination and opinion should be provided to determine whether his service-connected disability alone renders him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Provide the Veteran with an examination to determine the effects of his service-connected residuals of prostate cancer on his ability to maintain employment consistent with his education and occupational experience.

The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disability alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  If a favorable opinion is received from the VA examiner, the RO must determine whether the assignment of TDIU is warranted under the tenets of 38 C.F.R. § 4.16(b), which should include referring the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service to determine whether a TIU rating is warranted under an extraschedular basis.

4.  After completion of the foregoing, the AMC should adjudicate the claim of entitlement to TDIU.  If the benefit sought is denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


